      6:19-cv-00063-RAW Document 23 Filed in ED/OK on 06/20/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF OKLAHOMA


SHIRLEY COMBS,                                            )
                               Plaintiff(s),              )
                                                          )
vs.                                                       )   Case No. CIV-19-63-RAW
                                                          )
CAPITAL ONE BANK USA, (N.A.),                             )
                     Defendant(s).                        )
                                                          )


          JUDGMENT DISMISSING ACTION BY REASON OF SETTLEMENT

       The Court has been advised that this action has been settled, or is in the process of being

settled. Therefore, it is not necessary that the action remain upon the calendar of the Court.

       IT IS ORDERED that the action is dismissed without prejudice. The Court retains complete

jurisdiction to vacate this order and to reopen the action upon cause shown that settlement has not

been completed and further litigation is necessary.

       IT IS FURTHER ORDERED that the clerk forthwith serve copies of this judgment upon

the attorneys for the parties appearing in this action.

       IT IS FURTHER ORDERED that parties are directed to submit closing papers within 60

DAYS from date of this judgment.

       DATED this 20th day of June, 2019.
